 

Exhibit 10.2

 

ISORAY, INC.

STOCK OPTION AGREEMENT

 

IsoRay, Inc. has granted to the individual (the “Participant”) named in the
Notice of Grant of Stock Option (the “Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Notice and this Option Agreement. The Option has been granted pursuant to and
shall in all respects be subject to the terms and conditions of the IsoRay, Inc.
2014 Employee Stock Option Plan (the “Plan”), as amended to the Date of Option
Grant, the provisions of which are incorporated herein by reference. By signing
the Notice, the Participant: (a) represents that the Participant has received
copies of, and has read and is familiar with the terms and conditions of, the
Notice, the Plan and this Option Agreement, (b) accepts the Option subject to
all of the terms and conditions of the Notice, the Plan and this Option
Agreement, and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Board (or the Committee, if a Committee has
been appointed) upon any questions arising under the Notice, the Plan or this
Option Agreement.

 

1.           Definitions and Construction.

 

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2.           Tax Consequences.

 

2.1 Tax Status of Option. This Option is intended to have the tax status
designated in the Notice.

 

(a)           Incentive Stock Option. If the Notice so designates, this Option
is intended to be an Incentive Stock Option within the meaning of Section 422(b)
of the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)

 

 1 

 

 

(b)           Nonstatutory Stock Option. If the Notice so designates, this
Option is intended to be a Nonstatutory Stock Option and shall not be treated as
an Incentive Stock Option within the meaning of Section 422(b) of the Code.

 

2.2 ISO Fair Market Value Limitation. If the Notice designates this Option as an
Incentive Stock Option, then to the extent that the Option (together with all
Incentive Stock Options granted to the Participant under all stock option plans
of the Participating Company Group, including the Plan) becomes exercisable for
the first time during any calendar year for shares having a Fair Market Value
greater than One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount will be treated as Nonstatutory Stock Options.
For purposes of this Section 2.2, options designated as Incentive Stock Options
are taken into account in the order in which they were granted, and the Fair
Market Value of stock is determined as of the time the option with respect to
such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO PARTICIPANT: If the aggregate Exercise Price of the Option (that is,
the Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)

 

3.           Administration of Agreement.

 

All questions of interpretation concerning this Option Agreement shall be
determined the Board. All determinations by the Board shall be final and binding
upon all persons having an interest in the Option. Any Officer shall the
authority to act on behalf of the Company with respect to any matter, right,
obligation, or election which is the responsibility of or which is allocated to
the Company herein, provided the Officer has apparent authority with respect to
such matter, right, obligation, or election.

 

4.           Exercise of the Option.

 

4.1 Right to Exercise.

 

(a)           In General. Except as otherwise provided herein, the Option shall
be exercisable on and after the Initial Exercise Date set forth and prior to the
termination of the Option (as provided in Section 6) in an amount not to exceed
the Number of Option Shares less the number of shares previously acquired upon
exercise of the Option. In no event shall the Option be exercisable for more
shares than the Number of Option Shares, as adjusted pursuant to Section 9.

 

 2 

 

 

(b)           ISO Exercise Limitation. If this Option is designated as an
Incentive Stock Option in the Notice, then notwithstanding the provisions of
Section 4.1(a) and except as provided in Section 4.1(c), the aggregate Fair
Market Value of the shares of Stock with respect to which the Participant may
exercise the Option for the first time during any calendar year, when added to
the aggregate Fair Market Value of shares subject to other options designated as
Incentive Stock Options and granted to the Participant under other stock option
plans of the Participating Company Group prior to the Date of Option Grant which
options are exercisable for the first time during the same calendar year, shall
not exceed One Hundred Thousand Dollars ($100,000). For purposes of the
preceding sentence, options designated as Incentive Stock Options shall be taken
into account in the order in which they were granted, and the Fair Market Value
of shares of stock shall be determined as of the time the option with respect to
such shares is granted. Such limitation on exercise shall be referred to in this
Option Agreement as the “ISO Exercise Limitation.” If Section 422 of the Code is
amended to provide for a different limitation from that set forth in this
Section 4.1(b), the ISO Exercise Limitation shall be deemed amended effective as
of the date required or permitted by such amendment to the Code. The ISO
Exercise Limitation shall terminate upon the earlier of (i) the Participant’s
termination of Service, (ii) the day immediately prior to the effective date of
a Corporate Transaction in which the Option is not Assumed or Replaced as
provided in Section 8, or (iii) the day ten (10) days prior to the Option
Expiration Date. Upon such termination of the ISO Exercise Limitation, the
Option shall be deemed a Nonstatutory Stock Option to the extent of the number
of shares subject to the Option that would otherwise exceed the ISO Exercise
Limitation.

 

(c)           Exception to ISO Exercise Limitation. Notwithstanding any other
provision of this Option Agreement, if compliance with the ISO Exercise
Limitation as set forth in Section 4.1(b) will result in the exercisability of
any Vested Shares being delayed more than thirty (30) days beyond the date such
shares become Vested Shares (the “Vesting Date”), the Option shall be deemed to
be two (2) options. The first option shall be for the maximum portion of the
Number of Option Shares that can comply with the ISO Exercise Limitation without
causing the Option to be unexercisable in the aggregate as to Vested Shares on
the Vesting Date for such shares. The second option, which shall not be treated
as an Incentive Stock Option as described in section 422(b) of the Code, shall
be for the balance of the Number of Option Shares; that is, those such shares
which, on the respective Vesting Date for such shares, would be unexercisable if
included in the first option and thereby made subject to the ISO Exercise
Limitation. Shares treated as subject to the second option shall be exercisable
on the same terms and at the same time as set forth in this Option Agreement;
provided, however, that (i) Section 4.1(b) shall not apply to the second option
and (ii) each such share shall become a Vested Share on the Vesting Date such
share must first be allocated to the second option pursuant to the preceding
sentence. Unless the Participant specifically elects to the contrary in the
Participant’s written notice of exercise, the first option shall be deemed to be
exercised first to the maximum possible extent and then the second option shall
be deemed to be exercised.

 

4.2 Method of Exercise. Exercise of the Option shall be by written notice to the
Company, which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. The written notice must be signed by the Participant and must
be delivered in person, by certified or registered mail, return receipt
requested, by confirmed facsimile transmission, or by such other means as the
Board may permit, to the Chief Financial Officer of the Company, or other
authorized representative of the Participating Company Group, prior to the
termination of the Option as set forth in Section 6, accompanied by full payment
of the aggregate Exercise Price for the number of shares of Stock being
purchased. The Option shall be deemed to be exercised upon receipt by the
Company of such written notice, the aggregate Exercise Price, and, if required
by the Company, such executed agreement.

 

 3 

 

 

4.3 Payment of Exercise Price.

 

(a)          Forms of Consideration Authorized. Except as otherwise provided
below, payment of the aggregate Exercise Price for the number of shares of Stock
for which the Option is being exercised shall be made (i) in cash, by check, or
cash equivalent, (ii) by tender to the Company, or attestation to the ownership,
of whole shares of Stock owned by the Participant having a Fair Market Value not
less than the aggregate Exercise Price, (iii) by means of a Cashless Exercise,
as defined in Section 4.3(b), or (iv) by any combination of the foregoing.

 

(b)          Limitations on Forms of Consideration.

 

(i)           Tender of Stock. Notwithstanding the foregoing, the Option may not
be exercised by tender to the Company, or attestation to the ownership, of
shares of Stock to the extent such tender or attestation would constitute a
violation of the provisions of any law, regulation or agreement restricting the
redemption of the Company’s stock. The Option may not be exercised by tender to
the Company, or attestation to the ownership, of shares of Stock unless such
shares either have been owned by the Participant for more than six (6) months
(and not used for another option exercise by attestation during such period) or
were not acquired, directly or indirectly, from the Company.

 

(ii)           Cashless Exercise. A “Cashless Exercise” means the delivery of a
properly executed notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to some or all of the shares of
Stock acquired upon the exercise of the Option pursuant to a program or
procedure approved by the Company (including, without limitation, through an
exercise complying with the provisions of Regulation T as promulgated from time
to time by the Board of Governors of the Federal Reserve System). The Company
reserves, at any and all times, the right, in the Company’s sole and absolute
discretion, to decline to approve or terminate any such program or procedure.

 

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option, including, without limitation, obligations arising
upon (i) the exercise, in whole or in part, of the Option, (ii) the transfer, in
whole or in part, of any shares acquired upon exercise of the Option, (iii) the
operation of any law or regulation providing for the imputation of interest, or
(iv) the lapsing of any restriction with respect to any shares acquired upon
exercise of the Option. The Option is not exercisable unless the tax withholding
obligations of the Participating Company Group are satisfied. Accordingly, the
Company shall have no obligation to deliver shares of Stock until the tax
withholding obligations of the Participating Company Group have been satisfied
by the Participant.

 

 4 

 

 

4.5 Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

 

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign securities laws. The Option may not be exercised if the issuance of
shares of Stock upon exercise would constitute a violation of any applicable
federal, state or foreign securities laws, or any other laws or regulations, or
the requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, the Option may not be exercised unless (i) a
registration statement under the Securities Act shall at the time of exercise be
in effect with respect to the shares issuable upon exercise or (ii) in the
opinion of legal counsel to the Company, the shares issuable upon exercise may
be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. THE PARTICIPANT IS CAUTIONED
THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to lawfully issue and sell
any shares subject to the Option shall relieve the Company of any liability in
respect of the failure to issue or sell such shares. As a condition to the
exercise of the Option, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

4.7 No Fractional Shares. The Participant acknowledges and agrees that the
Company will not issue fractional shares upon the exercise of the Option, and
the number of Shares in the event of such an exercise shall be rounded down to
the nearest whole number.

 

5.           Nontransferability of the Option.

 

The Option may be exercised during the lifetime of the Participant only by the
Participant or the Participant’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Participant, the Option, to the
extent provided in Section 7, may be exercised by the Participant’s legal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

 

 5 

 

 

6.           Termination of the Option.

 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the Option Expiration Date, (b) the last date for exercising the
Option following termination of the Participant’s Service as described in
Section 7, or (c) a Corporate Transaction to the extent provided in Section 8.

 

7.           Effect of Termination of Service.

 

7.1 Option Exercisability.

 

(a)           Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.

 

(b)           Death. If the Participant’s Service terminates because of the
death of the Participant, the Option, to the extent unexercised and exercisable
on the date on which the Participant’s Service terminated, may be exercised by
the Participant’s legal representative or other person who acquired the right to
exercise the Option by reason of the Participant’s death at any time prior to
the expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the Option Expiration Date.
The Participant’s Service shall be deemed to have terminated on account of death
if the Participant dies within three (3) months after the Participant’s
termination of Service.

 

(c)           Termination for Cause. Notwithstanding any other provision of this
Option Agreement, if the Participant’s Service is terminated for Cause, the
Option shall terminate and cease to be exercisable on the effective date of such
termination of Service. Unless otherwise defined in a contract of employment or
service between the Participant and a Participating Company, for purposes of
this Option Agreement, “Cause” have the meaning given such term in the Plan.

 

(d)           Other Termination of Service. If the Participant’s Service
terminates for any reason, except Disability, death or Cause, the Option, to the
extent unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of six (6) months (or such other longer period of
time as determined by the Board, in its discretion) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

 

 6 

 

 

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than a termination for Cause, if the exercise of the Option within the
applicable time periods set forth in Section 7.1 is prevented by the provisions
of Section 4.6, the Option shall remain exercisable until three (3) months after
the date the Participant is notified by the Company that the Option is
exercisable, but in any event no later than the Option Expiration Date.

 

7.3 Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, other than a termination for Cause, if a sale within the applicable
time periods set forth in Section 7.1 of shares acquired upon the exercise of
the Option would subject the Participant to suit under Section 16(b) of the
Exchange Act, the Option shall remain exercisable until the earliest to occur of
(i) the tenth (10th) day following the date on which a sale of such shares by
the Participant would no longer be subject to such suit, (ii) the one hundred
and ninetieth (190th) day after the Participant’s termination of Service, or
(iii) the Option Expiration Date.

 

8.           Corporate transaction.

 

8.1 Termination of Option to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of a Corporate Transaction, the Option shall
terminate. However, the Option shall not terminate to the extent it is Assumed
in connection with the Corporate Transaction.

 

8.2 Acceleration of Award Upon Corporate Transaction. In the event of a
Corporate Transaction and:

 

(a) for the portion of the Option that is Assumed or Replaced, then the Option
(if Assumed), the replacement Option (if Replaced), or the cash incentive
program (if Replaced) automatically shall become fully vested, exercisable and
payable and be released from any repurchase or forfeiture rights (other than
repurchase rights exercisable at Fair Market Value) for all of the shares of
Stock at the time represented by such Assumed or Replaced portion of the Option
immediately upon termination of the Participant’s Service, if such Service is
terminated by the successor company or the Company without Cause or voluntarily
by the Participant with Good Reason within twelve (12) months after the
Corporate Transaction; and

 

(b) for the portion of the Option that is neither Assumed nor Replaced, such
portion of the Option shall automatically become fully vested and exercisable
and be released from any repurchase or forfeiture rights (other than repurchase
rights exercisable at Fair Market Value) for all of the shares of Stock at the
time represented by such portion of the Option, immediately prior to the
specified effective date of such Corporate Transaction, provided however that
such accelerated portion of the Option shall terminate under Section 8.1 to the
extent not exercised prior to the consummation of such Corporate Transaction.

 

 7 

 

 

9.           Adjustments for Changes in Capital Structure.

 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number, Exercise Price and class
of shares subject to the Option, in order to prevent dilution or enlargement of
the Participant’s rights under the Option. For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
“effected without receipt of consideration by the Company.” Any fractional share
resulting from an adjustment pursuant to this Section 9 shall be rounded down to
the nearest whole number, and in no event may the Exercise Price of the Option
be decreased to an amount less than the par value, if any, of the stock subject
to the Option. Such adjustments shall be determined by the Board, and its
determination shall be final, binding and conclusive.

 

10.         Rights as a Stockholder, Employee or Consultant.

 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Option Agreement shall confer upon the Participant any
right to continue in the Service of a Participating Company or interfere in any
way with any right of the Participating Company Group to terminate the
Participant’s Service as an Employee or Consultant, as the case may be, at any
time. Nothing in this Option shall confer on any person any legal or equitable
right against the Company, directly or indirectly, or give rise to any cause of
action at law or in equity against any Participating Company. The Option granted
hereunder shall not form any part of the wages or salary of Participant for
purposes of severance pay or termination indemnities, irrespective of the reason
for termination of employment. Under no circumstances shall any person ceasing
to be an employee of any Participating Company be entitled to any compensation
for any loss of any right or benefit under this Option or the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise.

 

 8 

 

 

11.         Notice of Sales Upon Disqualifying Disposition.

 

The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement. In addition, if the
Notice designates this Option as an Incentive Stock Option, the Participant
shall (a) promptly notify the Chief Financial Officer of the Company if the
Participant disposes of any of the shares acquired pursuant to the Option within
one (1) year after the date the Participant exercises all or part of the Option
or within two (2) years after the Date of Option Grant and (b) provide the
Company with a description of the circumstances of such disposition. Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant’s name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Option Grant. At any time during the one-year
or two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s stock to notify the Company of any such
transfers. The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.

 

12.         Legends.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. Unless otherwise specified by the Company, legends placed on
such certificates shall include, but shall not be limited to, the following:

 

12.1           “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN
ACCORDANCE WITH RULE 144 OR RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH
SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”

 

12.2           “THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE
CORPORATION TO THE REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION
AS DEFINED IN SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(“ISO”). IN ORDER TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE
SHARES SHOULD NOT BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE
HERE]. SHOULD THE REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO
THIS DATE AND FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL
NOTIFY THE CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES
PURCHASED UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND
NOT IN THE NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS
DESCRIBED ABOVE.”

 

 9 

 

 

13.         Restrictions on Transfer of Shares.

 

No shares of Stock acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Participant), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law, in any manner which violates any of the
provisions of this Option Agreement and any such attempted disposition shall be
void. The Company shall not be required (a) to transfer on its books any shares
that have been transferred in violation of any of the provisions set forth in
this Option Agreement or (b) to treat as owner of such shares, accord the right
to vote as such owner or pay dividends to any transferee to whom such shares
have been so transferred.

 

14.         Miscellaneous Provisions.

 

14.1           Binding Effect. Subject to the restrictions on transfer set forth
herein, this Option Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

 

14.2           Termination or Amendment. The Board may terminate or amend the
Plan or the Option at any time; provided, however, that except as provided in
Section 8.1 in connection with a Corporate Transaction, no such termination or
amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Participant, unless such termination or amendment is
necessary to comply with any applicable law or government regulation or is
required to enable the Option, if designated an Incentive Stock Option in the
Notice, to qualify as an Incentive Stock Option. No amendment or addition to
this Option Agreement shall be effective unless in writing.

 

14.3           Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Option Agreement provides for effectiveness only upon actual receipt
of such notice) upon personal delivery or upon deposit in the United States Post
Office, by registered or certified mail, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
or at such other address as such party may designate in writing from time to
time to the other party.

 

14.4           Employment Agreement. The terms and provisions of the employment
agreement, if any, between Participant and any Participating Company (the
“Employment Agreement”) that relate to or affect this Option are incorporated
herein by reference. Notwithstanding the provisions of this Option, in the event
of any conflict or inconsistency between the terms and conditions of this Option
and the terms and conditions of the Employment Agreement, the terms and
conditions of the Employment Agreement shall be controlling.

 

14.5           Integrated Agreement. The Notice, this Option Agreement and the
Plan, together with any employment, service or other agreement with the
Participant and a Participating Company referring to the Option, will constitute
the entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Notice and the Option Agreement shall survive any exercise of the Option
and shall remain in full force and effect.

 

 10 

 

 

14.6           Applicable Law. This Option Agreement shall be governed by the
laws of the State of Minnesota as such laws are applied to agreements between
Minnesota residents entered into and to be performed entirely within the State
of Minnesota.

 

14.7           Counterparts. The Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

14.8           Consultation with Professional Tax and Investment Advisors. The
holder of this Option acknowledges that the grant, exercise, vesting or any
payment with respect to this Option, and the sale or other taxable disposition
of the shares of Stock acquired pursuant to the exercise thereof, may have tax
consequences pursuant to the Code or under local, state or international tax
laws. The holder further acknowledges that such holder is relying solely and
exclusively on the holder's own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on any
Participating Company or any of its employees or representatives). Finally, the
holder understands and agrees that any and all tax consequences resulting from
the Option and its grant, exercise, vesting or any payment with respect thereto,
and the sale or other taxable disposition of the shares of Stock acquired
pursuant to the Plan, is solely and exclusively the responsibility of the holder
without any expectation or understanding that any Participating Company or any
of its employees or representatives will pay or reimburse such holder for such
taxes or other items.

 

 11 

 

 

¨  Incentive Stock Option Participant:     ¨  Nonstatutory Stock Option    



  Date:    

 

STOCK OPTION EXERCISE NOTICE

 

IsoRay, Inc.

Attention: Chief Financial Officer

________________________

________________________

 

Ladies and Gentlemen:

 

1.           Option. I was granted an option (the “Option”) to purchase shares
of the common stock (the “Shares”) of IsoRay, Inc. (the “Company”) pursuant to
the Company’s 2014 Employee Stock Option Plan (the “Plan”), my Notice of Grant
of Stock Option (the “Notice”) and my Stock Option Agreement (the “Option
Agreement”) as follows:

 

Date of Option Grant:               Number of Option Shares:              
Exercise Price per Share:   $  

 

2.           Exercise of Option. I hereby elect to exercise the Option to
purchase the following number of Shares, all of which are Vested Shares, in
accordance with the Notice and the Option Agreement:

 

Shares Purchased:               Exercise Price (Shares  X  Price per Share)   $
 

 

3.           Payments. I enclose payment in full of the total exercise price for
the Shares in the following form(s), as authorized by my Option Agreement:

 

¨  Cash:   $           ¨  Check:   $           ¨  Tender of Company Stock:  
Contact Company         ¨  Cashless Exercise:   Contact Company

 

4.           Tax Withholding. I authorize payroll withholding and otherwise will
make adequate provision for the federal, state, local and foreign tax
withholding obligations of the Company, if any, in connection with the Option.
If I am exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:

 

 1 

 

 

(Contact Company for amount of tax due.)

 

¨ Cash:   $           ¨ Check:   $  

 

I understand that ownership of the Shares will not be transferred to me until
the total Exercise Price and all applicable withholding taxes have been paid.

 

5.           Participant Information.

 

My address is:          

 

My Social Security Number is:  

 

6.           Notice of Disqualifying Disposition. If the Option is an Incentive
Stock Option, I agree that I will promptly notify the Chief Financial Officer of
the Company if I transfer any of the Shares within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Option
Grant.

 

7.           Tax Consequences. I understand that there may be adverse federal or
state tax consequences as a result of my purchase or disposition of the Shares.
I also acknowledge that I have been advised to consult with a tax advisor in
connection with the purchase of disposition of the Shares. I am not relying on
the Company for tax advice.

 

8.           Binding Effect. I agree that the Shares are being acquired in
accordance with and subject to the terms, provisions and conditions of the
Option Agreement, to all of which I hereby expressly assent. This Agreement
shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.

 

I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Notice and my Option Agreement, copies of which I have received and
carefully read and understand.

 

  Very truly yours,           (Signature)

 

Receipt of the above is hereby acknowledged.

 

ISORAY, INC.

 

By:           Title:           Dated:    

 

 2 

 



 

ISORAY, INC.

NOTICE OF GRANT OF STOCK OPTION

 

________________________ (the “Participant”) has been granted an option (the
“Option”) to purchase certain shares of Stock of IsoRay, Inc. pursuant to the
IsoRay, Inc. 2014 Employee Stock Option Plan (the “Plan”), as follows:

 

  Date of Option Grant:                       Number of Option Shares:          
            Exercise Price:   $                   Initial Exercise Date:   Date
of Option Grant               Initial Vesting Date:        

 

  Option Expiration Date:   The date ten (10) years from the Date of Option
Grant.

 

  Tax Status of Option:   _____________________ Stock Option.  (Enter
“Incentive” or “Nonstatutory.”  If blank, this Option will be a Nonstatutory
Stock Option.)

 

Vested Shares: Except as provided in the Stock Option Agreement, the number of
Vested Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio”
determined as of such date as follows:

 

      Vested Ratio   Prior to Initial Vesting Date   0   On Initial Vesting
Date, provided the Participant’s Service has not terminated prior to such date  
1/5   Plus:       For each additional full twelve months of the Participant’s
continuous Service from Initial Vesting Date until the Vested Ratio equals 1/1,
an additional   1/5

 

By their signatures below, the Company and the Participant agree that the Option
is governed by this Notice and by the provisions of the Plan and the Stock
Option Agreement, both of which are attached to and made a part of this
document. The Participant acknowledges receipt of copies of the Plan and the
Stock Option Agreement, represents that the Participant has read and is familiar
with their provisions, and hereby accepts the Option subject to all of their
terms and conditions.

 

ISORAY, INC. PARTICIPANT

 

By:           Signature Its:           Date Address:         Address      

 

ATTACHMENTS: 2014 Employee Stock Option Plan, as amended to the Date of Option
Grant; Stock Option Agreement and Exercise Notice

 

 

